United States Court of Appeals
                       For the First Circuit


No. 17-1961

                     UNITED STATES OF AMERICA,

                             Appellant,

                                 v.

                            RAMAN HANDA,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                    Torruella, Selya, and Lynch,
                           Circuit Judges.


     Alexia R. De Vincentis, Assistant United States Attorney,
with whom Andrew E. Lelling, United States Attorney, was on brief,
for appellant.
     Martin G. Weinberg, with whom Kimberly Homan was on brief,
for appellee.


                            June 8, 2018
              LYNCH, Circuit Judge.       In this case, we affirm dismissal

of the added charge in a superseding indictment on Sixth Amendment

speedy trial grounds.         On the facts of this case, we hold that the

constitutional speedy trial clock starts to run from the date of

the original indictment, rejecting the government's assertion that

it   runs   from   the   date      of   the   charge   first   brought   in     the

superseding indictment.            We also reject, on the facts presented,

the government's contention that the Double Jeopardy Clause and

the Due Process Clause are the only constitutional constraints as

to   when   it   may   file    a    superseding    indictment    that    adds   an

additional charge, and the Sixth Amendment plays no role.

                                   I. Background

A.    Facts

              We draw the facts from the district court's findings,

which we accept unless they are clearly erroneous.                  See United

States v. Moreno, 789 F.3d 72, 78 (2d Cir. 2015) (citing Doggett

v. United States, 505 U.S. 647, 652-53 (1992); United States v.

Ghailani, 733 F.3d 29, 43-44 (2d Cir. 2013)); United States v.

Aviles-Sierra, 531 F.3d 123, 126 (1st Cir. 2008).

              Handa co-owned and operated a luxury watch and jewelry

business, Alpha Omega Jewelers ("Alpha Omega"), which ran into

financial difficulties in 2007.           United States v. Handa (Handa I),

266 F. Supp. 3d 443, 445 (D. Mass. 2017).                In late 2007, Handa

began to experience severe "stress, anxiety, depression, and sleep


                                        - 2 -
deprivation."     Id. at 446.      He was admitted to the Lahey Clinic in

December 2007 after his wife found him unresponsive at home.             Id.

Handa left the United States shortly thereafter, purportedly to

seek medical treatment in India.         Id.

           In 2008, Alpha Omega filed for bankruptcy.          Id.     During

Alpha   Omega's       bankruptcy    proceedings    in   the   District     of

Massachusetts, Handa was represented by Massachusetts attorney

Edward J. Quinlan.        Id.      Also in 2008, Handa retained Edward

McLaughlin, another Massachusetts attorney, to represent him in

connection with the government's execution of a search warrant on

Alpha Omega. Id. McLaughlin communicated with federal prosecutors

to seek the return of Handa's personal belongings which were seized

during the search.        Id.    None of Handa, Quinlan, or McLaughlin

were informed that Handa had been charged in a criminal indictment

in March 2011.    Id.    Nearly six years later, Handa was arrested on

February 22, 2017, when he returned to the United States.              Id. at

447.

           Handa openly resided in India from December 2007 to March

2008.   Id. at 446.       He then stayed with his brother in England

until sometime in 2010 or 2011, at which point he permanently

relocated to India.       Id.   Handa retained his U.S. citizenship and

passport   at   all    times    during   his   residence   overseas.      Id.

Significantly, while living in India between 2012 and 2017, Handa

had numerous interactions with U.S. government agencies: he used


                                     - 3 -
his U.S. passport to access the U.S. embassy in New Delhi; renewed

his U.S. passport using his Indian address; and applied for Social

Security and Medicare benefits, which he began receiving in 2012

and 2014, respectively.        Id. at 447.

           On March 3, 2011, unbeknownst to Handa, a federal grand

jury had indicted him on twelve counts of wire fraud in violation

of 18 U.S.C. § 1343.       Id. at 446.       The indictment alleged that

Handa and others had made fraudulent inventory entries in Alpha

Omega's computer system in order to inflate the company's borrowing

base.   These entries were then allegedly incorporated into Alpha

Omega's borrowing base certificates, which were used to obtain

additional financing from the subsidiaries of two banks: Bank of

America, N.A. and LaSalle Bank Midwest N.A.         Id.

           In    April   2011,   government   agents   contacted   Handa's

daughter and "employed a ruse in an effort to learn of Handa's

whereabouts."     Id.    Handa's daughter told the agents that Handa

was spending time in Europe and India, and that they should contact

Quinlan.   Id.    The agents did not tell Handa's daughter about her

father's indictment.      Id.    Nor did they follow up with Quinlan to

inquire about Handa's whereabouts or to inform Quinlan about

Handa's indictment.      Id.

           Instead, in August 2011, the government applied to the

International Criminal Police Organization ("INTERPOL") for a Red

Notice, which allows INTERPOL to send an alert to member countries


                                    - 4 -
notifying them that the United States has issued an arrest warrant

for an individual.           Id. at 446-47.          The Red Notice for Handa was

issued on November 26, 2012.            Id. at 447.          The government took no

further       action     until      March     2014,     when       INTERPOL-Washington

requested that INTERPOL-New Delhi check its databases to locate

Handa.      Id.     INTERPOL-New Delhi responded that it could not locate

Handa without Handa's Indian address and passport number.                           Id.

INTERPOL-Washington never provided the requested information to

INTERPOL-New Delhi.1          Id.

              On February 22, 2017, Handa traveled to Los Angeles,

where he was arrested upon arrival.                  Id.

B.     District Court Proceedings

              Handa asserted his Sixth Amendment right to a speedy

trial during his arraignment on March 16, 2017, id., and filed his

motion to dismiss on speedy trial grounds on April 14, 2017.

              On April 26, 2017, two days before its response to

Handa's      motion     to   dismiss    was     due,       the    government   filed   a

superseding indictment.             The superseding indictment contained the

same       twelve    wire-fraud      counts     as     the       original   March   2011

indictment; significantly, it added a new count for bank fraud in

violation of 18 U.S.C. § 1344.               The bank-fraud count alleged that



       1  It is undisputed that at least one department of the
federal government was aware of Handa and had communicated with
him at his Indian address. See Handa I, 266 F. Supp. 3d at 447.


                                            - 5 -
Handa      had    defrauded      "a      federally-insured    financial

institution . . .     by      causing     fraudulent   borrowing     base

certificates to be submitted to LaSalle Bank Midwest, N.A. and

Bank of America, N.A. in order to induce LaSalle and Bank of

America to continue to extend Alpha Omega credit . . . ."

            The government attempted to excuse the delay by saying

that the bank-fraud charge was the product of a new investigation,

which had managed to determine that Bank of America, N.A. and

LaSalle Bank Midwest N.A. were federally insured, and thus were

"financial institutions" under the bank-fraud statute.             United

States v. Handa (Handa II), 270 F. Supp. 3d 442, 443 n.2 (D. Mass.

2017).     On May 8, 2017, the government filed its response to

Handa's motion to dismiss the original indictment, to which Handa

filed a reply.

            The district court granted Handa's motion to dismiss the

original indictment on July 19, 2017.       Handa I, 266 F. Supp. 3d at

449.    Applying the four-factor test from Barker v. Wingo, 407 U.S.
514 (1972), the district court first found that "the delay . . .

of nearly six years create[d] a presumption of prejudice and

justifie[d] further inquiry."         Handa I, 266 F. Supp. 3d at 447.

It then found that the delay resulted from the government's

negligence, and that Handa had invoked his speedy trial right at

the "earliest possible time"; both findings weighed in Handa's

favor.    Id. at 448.      Finally, the district court rejected the


                                  - 6 -
government's       argument      that    the    presumption        of    prejudice   was

rebutted by the government's assertion that the case would not

"depend[] heavily on eyewitness memory of events that occurred in

2007," reasoning that at least some witness testimony would be

required    and     that   the    nearly       six-year      post-indictment      delay

"surely contributed to fading memories."                    Id. at 449.

             On July 20, 2017, Handa moved to dismiss the bank-fraud

charge     first    introduced      by    the       April    26,   2017     superseding

indictment on Sixth Amendment speedy trial grounds, arguing that

the entire period of time since the original indictment was the

applicable measure for the length of delay under the first Barker

factor. Handa also sought dismissal of the added bank-fraud charge

under    the       Fifth   Amendment,          on    grounds       of     prosecutorial

vindictiveness and excessive pre-indictment delay.                       The government

opposed Handa's motions to dismiss.

             On September 11, 2017, the district court also dismissed

the added bank-fraud count on Sixth Amendment speedy trial grounds,

without reaching Handa's Fifth Amendment claims.                        Handa II, 270 F.

Supp. 3d at 444-45.        In doing so, the district court held that the

speedy trial clock for the bank-fraud charge started ticking upon

the return of the initial indictment in 2011.                       Id. at 445.       It

cited our decision in United States v. Irizarry-Colón, 848 F.3d 61

(1st Cir. 2017), and the Supreme Court's decision in United States

v. Loud Hawk, 474 U.S. 302 (1986).                  See Handa II, 270 F. Supp. 3d


                                         - 7 -
at 444-45.   The government has timely appealed only as to the

dismissal of the bank-fraud charge.

                          II. Discussion

          On appeal, the government contends that, with respect to

the bank-fraud charge, the district court should have measured the

period of delay under the first Barker factor from the filing of

the superseding indictment in April 2017, not from the filing of

the initial indictment in March 2011.      The government does not

challenge the district court's application of the second, third,

and fourth Barker factors.   The government urges us to hold that

the bringing of any additional charge in a superseding indictment

resets the speedy trial clock, as it pertains to the additional

charge, unless Double Jeopardy -- or possibly Due Process --

principles would bar the prosecution of the additional charge.

A.   Standard of Review

          We have generally reviewed district court rulings on

speedy trial motions for abuse of discretion.   Irizarry-Colón, 848
F.3d at 68 (citations omitted).   We noted in Irizarry-Colón that

this practice "is in tension with the rules of other circuits, as

well as this circuit's standard of review when considering other

similar issues."   Id.    But we expressly declined to adopt a

different standard because we found that the district court in

that case committed an error of law, which "must be set aside even

under an abuse of discretion test."   Id. (citing United States v.


                              - 8 -
Bater, 594 F.3d 51, 54 n.1 (1st Cir. 2010)).               We need not revisit

the issue now because the parties do not dispute that abuse of

discretion review applies.

B.      The Sixth Amendment Speedy Trial Right

             The Sixth Amendment speedy trial right is "generically

different     from     any   of   the    other    rights   enshrined    in   the

Constitution for the protection of the accused."               Barker, 407 U.S.

at 519.    It recognizes a "general concern that all accused persons

be treated according to decent and fair procedures," id., "a

societal interest in providing a speedy trial," id., and the risk

that pretrial delay might result in witness unavailability and

fading     memories,     which    may     prejudice     both   defendants    and

prosecutors, id. at 521.          The Sixth Amendment speedy trial right

also serves to promote the interests of rehabilitation, minimize

the amount of time potentially dangerous individuals are free on

bond,     "prevent   oppressive     pretrial      incarceration,"      "minimize

anxiety and concern of the accused," and "shorten the disruption

of life caused by arrest and the presence of unresolved criminal

charges."    Id. at 519-531, 532; Loud Hawk, 474 U.S. at 311.

             To determine whether a defendant has been deprived of

the Sixth Amendment right to a speedy trial, we look to the four

Barker factors, which include the length of delay; the reason

assigned    by   the    government      for     the   delay;   the   defendant's

responsibility to assert his right; and prejudice to the defendant,


                                        - 9 -
particularly "to limit the possibility that the defense will be

impaired," Barker, 407 U.S. at 530, 532.            Irizarry-Colón, 848 F.3d

at 67.

            The first Barker factor, the length of delay, is "a

double enquiry," Doggett, 505 U.S. at 651, serving both as "a

triggering mechanism for the rest of the [speedy trial] analysis,

and a factor in that analysis."           United States v. Carpenter, 781
F.3d 599, 609 (1st Cir. 2015) (citing United States v. Souza, 749
F.3d 74, 81 (1st Cir. 2014)). To invoke the Sixth Amendment speedy

trial inquiry, a defendant must allege that the time between

accusation -- whether by arrest or indictment -- and trial "has

crossed    the   threshold    dividing     ordinary    from    'presumptively

prejudicial' delay."         Irizarry-Colón, 848 F.3d at 68 (quoting

Doggett, 505 U.S. at 651-52); see also United States v. Muñoz-

Amado, 182 F.3d 57, 61 (1st Cir. 1999).              If the defendant makes

this showing, we "then consider, as one factor among several, the

extent to which the delay stretches beyond the bare minimum needed

to trigger judicial examination of the claim."                Irizarry-Colón,
848 F.3d at 68 (emphasis added) (quoting Doggett, 505 U.S. at 652).

While "[t]here is no bright-line time limit dividing the lengths

that trigger further Barker inquiry from those that do not," a

"[d]elay    of   around      one   year    is   considered     presumptively

prejudicial,     and   the   presumption     that    delay    prejudices   the

defendant 'intensifies over time.'"             Id. (first quoting United


                                   - 10 -
States v. Dowdell, 595 F.3d 50, 60 (1st Cir. 2010), then quoting

Carpenter, 781 F.3d at 610).

          Here, assuming that the speedy trial clock for the bank-

fraud charge started running upon the filing of the original

indictment in March 2011, the resulting six-and-a-half-year delay2

would not only trigger the speedy trial inquiry, but also create

a strong presumption of prejudice to Handa under the fourth Barker

factor.   See Doggett, 505 U.S. at 652; Barker, 407 U.S. at 533

(describing delay of over five years as "extraordinary"). However,

if the April 2017 superseding indictment reset the speedy trial

clock as to the bank-fraud charge, the resulting delay would be

fewer than five months, which may be insufficient even to trigger

further Barker analysis.

          For the reasons that follow, we measure the length of

delay here from the return of the original indictment in March

2011 to the district court's September 2017 dismissal of the bank-

fraud charge.




     2    We deem the end date for purposes of measuring the length
of delay to be the district court's dismissal of the bank-fraud
charge on September 11, 2017. See Loud Hawk, 474 U.S. at 306,
310, 314 (measuring length of delay from the filing of the initial
indictment to the district court's dismissal of the superseding
indictment); United States v. Seltzer, 595 F.3d 1170, 1176 (10th
Cir. 2010) (same); United States v. Brown, 169 F.3d 344, 349 n.3
(6th Cir. 1999) (same).


                               - 11 -
C.    The Start Date for Calculating the Length of Delay

            Handa argues that our decision in Irizarry-Colón and the

Supreme Court's decision in Loud Hawk preclude the prosecution's

argument as to which is the appropriate start date.                 We do not

agree, and explain why.

            In Irizarry-Colón, the government filed four separate

indictments    against      the   defendant,   who   challenged    the   fourth

indictment on, inter alia, Sixth Amendment speedy trial grounds.
848 F.3d at 64.       We held that "the district court should count the

entire period of time since the first indictment when calculating

the length of delay for the first Barker factor."           Id. at 70.     But

the fourth indictment in that case contained the same charges,

less two counts, as the first indictment.            Id. at 64.    As such, we

had   no   occasion    to   consider   whether   a   subsequent     indictment

bringing additional charges resets the Sixth Amendment speedy

trial clock as to those charges.

            It is true that the Irizarry-Colón panel predicated its

holding on Loud Hawk, see id. at 69, in which the Supreme Court

calculated the period of delay under the first Barker factor using

the date of the initial indictment as the starting point, even

though the government had filed superseding indictments bringing

new charges, Loud Hawk, 474 U.S. at 306-10, 314.                  However, the

Court in Loud Hawk appeared to simply adopt the period of delay

used by the lower courts, rather than engage in an analysis of the


                                     - 12 -
impact, if any, of the new charges on the speedy trial clock.3          See

id. at 314.      The holding in Loud Hawk was that (1) time periods

during   which   defendants   remain   unindicted   and   free   of   other

"substantial restrictions on their liberty" and (2) time consumed

by interlocutory appeals should be given no weight under the second

Barker factor, the reason for delay.      See id. at 312, 316-17.

           Consequently, we do not view Loud Hawk as dispositive of

the issue in this case.       See Texas v. Cobb, 532 U.S. 162, 169

(2001) ("Constitutional rights are not defined by inferences from

opinions which did not address the question at issue."); Brecht v.

Abrahamson, 507 U.S. 619, 630-31 (1993) (holding that, although

the Court had applied the harmless-error standard set forth in

Chapman v. California, 386 U.S. 18 (1967), to "a handful of federal

habeas cases," it was not bound to the conclusion that harmless

error applied to collateral review because it had not "squarely

addressed the issue, and . . . at most assumed the applicability

of the Chapman standard on habeas"); United States v. Starks, 861
F.3d 306, 322-23 (1st Cir. 2017) (finding that the language of a

prior First Circuit opinion was nonbinding dicta because the prior

decision "did not address the precise issue before th[e] panel").


     3    The government argued in its brief in Loud Hawk that the
length of the delay under the first Barker factor should not have
included any of the time during which an interlocutory appeal was
pending or while there was no indictment in place.      Brief for
Petitioner at 10-14, Loud Hawk, 474 U.S. 302 (No. 84-1361), 1985
WL 669583, at *19-36.


                                 - 13 -
           While neither Irizarry-Colón nor Loud Hawk controls,

both decisions are of a piece with a significant number of cases

in which courts have measured the period of delay under the first

Barker factor from the date of a defendant's initial accusation,

even where a superseding indictment introduced new charges.

           Most telling is our decision in United States v. Worthy,

772 F.3d 42 (1st Cir. 2014).             The defendant there was arrested

and, less than two weeks later, indicted for participating in a

conspiracy to possess cocaine with the intent to distribute.                   Id.

at   44.   The    government      filed    a   total    of    four    superseding

indictments,     which   "added    new    counts"    and     in   some   instances

"changed the type of substance involved."              Id.    We calculated the

length of delay under the first Barker factor as the period between

the date of the defendant's arrest and the scheduled start date

for trial, without extensive discussion.             See id. at 48.       We did,

however, acknowledge the fact that the superseding indictments

contained new charges when discussing the second Barker factor.

Id. at 49 n.10.

           Sixth Amendment case law from a number of other circuits,

which is not binding on us but is informative, reflects the same

view we took in Worthy of how to calculate the start date for

counting delay. See, e.g., United States v. Black, 830 F.3d 1099,

1103 n.1, 1106 n.11, 1112 (10th Cir. 2016) (measuring delay from

original   indictment      where    original        indictment       charged   the


                                    - 14 -
defendant with conspiring to distribute over five kilograms of

cocaine and fourth superseding indictment replaced that charge

with one count of "conspiring to distribute a mixture and substance

containing a detectable amount of cocaine"); United States v.

Battis, 589 F.3d 673, 675-76, 679 n.5 (3d Cir. 2009) (holding that

the filing of a superseding indictment did not "restart[] the

constitutional        speedy   trial   clock"    where   the   superseding

indictment added an ammunition-possession charge to the firearm-

possession charge in the original indictment); United States v.

Jeanetta, 533 F.3d 651, 653-54, 656 (8th Cir. 2008) (measuring

delay from original indictment where superseding indictment added

weapons charges to initial charges of conspiracy to possess and

possession with intent to distribute methamphetamine); United

States v. Oriedo, 498 F.3d 593, 597-98 (7th Cir. 2007) (measuring

delay from original indictment where second superseding indictment

added five counts of knowingly and intentionally distributing

cocaine base to initial charge for conspiracy to distribute and to

possess with intent to distribute crack cocaine); United States v.

Milhim, 702 F.2d 522, 523, 525 (5th Cir. 1983) (measuring delay

from       original   indictment   where   superseding   indictment   added

conspiracy and obstruction-of-justice charges to original charge

for possession of counterfeit money).4


       4      A recent case from the Sixth Circuit is to the same
effect.       See United States v. Young, No. 3:98-00038, 2005 WL


                                    - 15 -
             In   opposition,   the   government   makes    a    number    of

arguments.    It first cites three distinguishable cases from other

circuits.     Those cases are United States v. Nixon, 634 F.2d 306

(5th Cir. Jan. 1981); United States v. DeTienne, 468 F.2d 151 (7th

Cir. 1972); and United States v. Derose, 74 F.3d 1177 (11th Cir.

1996).

             In Nixon, the defendant was originally arrested for

counterfeiting,     and   the   government   voluntarily    dismissed     the

counterfeiting charge five months after the arrest. 634 F.2d at

308.     Years later, the defendant perjured himself in front of a

grand jury when he was called to testify as part of a renewed

investigation into the alleged counterfeiting.        Id.   The defendant

was then indicted for perjury.        Id.    The Fifth Circuit held that

the speedy trial clock for the perjury claim ran from the date of


3417305 (M.D. Tenn. Dec. 13, 2005), aff'd, 657 F.3d 408 (6th Cir.
2011). The district court in Young resolved "whether the speedy
trial analysis should begin when [the defendant] was arrested by
the State of Oklahoma, initially indicted by the Federal Government
on a drug [conspiracy] charge, or [later] indicted by the
Government   on   federal   murder  charges   [in   a   superseding
indictment]." Id. at *3. The court first held that a state arrest
does not start the speedy trial clock for a federal action. Id.
at *4; see United States v. MacDonald, 456 U.S. 1, 10 n.11 (1982).
It then held that, with respect to the federal indictments, "the
speedy trial clock is not offense specific," and as such, "the
analysis must start at the first instance of federal charges
brought against the Defendant: at the [first federal indictment]
containing the drug conspiracy charge." Young, 2005 WL 3417305,
at *4. The Sixth Circuit upheld the district court's decision in
Young, and used the same period of delay as the district court in
assessing the defendant's speedy trial claim on appeal. See Young,
657 F.3d at 414.


                                   - 16 -
the perjury indictment, not the date of the defendant's initial

arrest for counterfeiting.       Id. at 308-09.

            In    DeTienne,   the    defendant    was   initially    arrested

pursuant to a federal unlawful-flight warrant, which was issued in

relation to state charges. 468 F.2d at 154.     The defendant was

later indicted on unrelated federal charges.            Id.   The court held

that Sixth Amendment speedy trial protection for the federal

charges was triggered by the federal indictment, not the initial

arrest.    Id. at 155.

            And in Derose, the defendants were initially arrested

for conspiring to possess marijuana with intent to distribute. 74
F.3d at 1180.       A year later, the district court dismissed the

conspiracy charge on the government's motion.           Id.   Nearly another

year later, the government obtained an indictment recharging the

defendants with one count of conspiracy and adding a new count:

possession of marijuana with intent to distribute.                  Id.     The

Eleventh Circuit held that the Sixth Amendment speedy trial clock

for the possession charge started running upon the filing of the

two-count indictment, rather than upon the initial arrest.                Id. at

1184-85.     In    doing   so,   the   Eleventh    Circuit    reasoned     that

"[n]otwithstanding the fact that proof of the possession charge

relied on the same facts that supported the conspiracy charge,

possession is a distinct and separate offense."           Id. at 1185.




                                    - 17 -
            According to the government, these cases stand for the

proposition that we should adopt the following rule: an additional

charge resets the speedy trial clock as to that charge so long as,

under Double Jeopardy principles, the additional charge is not for

the "same offense"5 as one of the original charges.   We reject that

argument.

            It is worth repeating that the Sixth Amendment speedy

trial right is "generically different from any of the other rights

enshrined in the Constitution for the protection of the accused."

Barker, 407 U.S. at 519.   And the Double Jeopardy bar has its own

unique "historical roots."   Dixon, 509 U.S. at 704.    As such, we

approach with skepticism the government's call for us to import

Double Jeopardy principles into our Sixth Amendment speedy trial

jurisprudence.

            The government highlights the fact that some circuits

have adopted a version of its proposed rule in the context of

interpreting certain provisions of the Speedy Trial Act ("STA").6

See, e.g., United States v. Thomas, 726 F.3d 1086, 1091 (9th Cir.



     5    To determine whether two offenses are the same for Double
Jeopardy purposes, a court looks to "whether each offense contains
an element not contained in the other." United States v. Dixon,
509 U.S. 688, 696 (1993). If not, they are the same offense, and
the Double Jeopardy bar applies. Id.
     6    We reiterate that our decision is limited to the
constitutional speedy trial clock.     We express no view as to
whether the same principles could be applied to the STA.


                               - 18 -
2013) (holding that charges in a superseding indictment that are

not required to be joined with the original charges under Double

Jeopardy principles "come with a new seventy-day clock" under

section 3161(c)(1) of the STA); United States v. Alford, 142 F.3d
825, 829 (5th Cir. 1998) (same); United States v. Marshall, 935
F.2d 1298, 1301-02 (D.C. Cir. 1991) (same).

          Our law is clear that the Sixth Amendment protects a

defendant's interest in a speedy trial "in a manner that does not

necessarily track that of the more mechanistic statutory rules set

forth in the [STA]." Irizarry-Colón, 848 F.3d at 67. For example,

the total elapsed time since a defendant's indictment or arrest

-- which is central to the Sixth Amendment speedy trial inquiry

-- has no bearing on the STA analysis as long as trial commences

within seventy nonexcludable days from the date the defendant

appears before the court.    See 18 U.S.C. § 3161(c)(1); Irizarry-

Colón, 848 F.3d at 65.   And while prejudice to the defendant is an

essential consideration in evaluating whether there has been a

deprivation of the defendant's Sixth Amendment speedy trial right,

see Barker, 407 U.S. at 530, it is wholly irrelevant to determining

whether the STA has been violated, United States v. Scalf, 760
F.2d 1057, 1060 n.2 (10th Cir. 1985).

          The latter distinction is an important one.    The Sixth

Amendment Speedy Trial Clause protects the accused against a number

of harms associated with a delay between accusation and trial,


                               - 19 -
including      "'oppressive    pretrial     incarceration,'       'anxiety      and

concern of the accused,' and 'the possibility that the [accused's]

defense   will    be     impaired'    by   dimming   memories     and    loss     of

exculpatory evidence."        Doggett, 505 U.S. at 654 (quoting Barker,
407 U.S. at 532).        Of these harms, "the most serious is the last,

because the inability of a defendant adequately to prepare his

case skews the fairness of the entire system."                    Id. (quoting

Barker, 407 U.S. at 532).

            Under the government's proposed rule, the bringing of an

additional charge in a superseding indictment would reset the

speedy trial clock even if the additional charge is based on the

exact same conduct as that underlying a previous charge, as long

as the added charge is not for the "same offense" as the old

charge.   But the prejudice to defendants associated with "dimming

memories" and the "loss of exculpatory evidence" is often caused

-- and exacerbated -- by the passage of time between the original

charges and trial.         Moreover, because the government's proposed

rule implicates the threshold inquiry under the first Barker

factor, the filing of an additional charge in a new indictment

under that rule would completely foreclose judicial examination of

a defendant's Sixth Amendment speedy trial claim, including any

examination of the particular prejudice suffered by the defendant

(the fourth Barker factor), or the reasons for the government's

delay   (the    second    Barker     factor).    See   id.   at   652.       As   a


                                      - 20 -
consequence,      if   Double    Jeopardy         principles     were   the   only

constraint on the government's ability to reset the Sixth Amendment

speedy trial clock's start date, it would be too easy for the

government to circumvent the Sixth Amendment Speedy Trial Clause's

most important protective purpose by bringing additional charges.

That is especially so considering the multitude of federal crimes

that may arise out of the same conduct.              Cf. Cobb, 532 U.S. at 177

(Breyer, J., dissenting) ("[C]riminal codes are lengthy and highly

detailed, often proliferating 'overlapping and related statutory

offenses' to the point where prosecutors can easily 'spin out a

startlingly      numerous    series    of    offenses     from   a   single . . .

criminal transaction.'" (quoting Ashe v. Swenson, 397 U.S. 436,

445 n.10 (1970))).

            We reject the government's assertion that defendants in

such scenarios must rely only on the protections provided by

statutes    of   limitations    and    the       Fifth   Amendment   Due   Process

Clause's prohibition of prejudicial pre-indictment delay.                     That

statutes of limitations and the Fifth Amendment, on the one hand,

and the Sixth Amendment Speedy Trial Clause, on the other, might

provide    overlapping      protection      in    some   instances   provides   no

justification for nullifying the latter's unique safeguards.

            It strikes us that the start-date question is not subject

to per se rules -- e.g., that the date of the original indictment

is always the start date, or that it is never the start date when


                                      - 21 -
a new indictment adds charges.       In our view, the Sixth Amendment

inquiry     requires   careful   consideration   of   all   the   factual

circumstances presented.     See Barker, 407 U.S. at 522 (noting that

the Sixth Amendment speedy trial right is "necessarily relative"

and that "any inquiry into a speedy trial claim necessitates a

functional analysis of the right in the particular context of the

case" (quoting Beavers v. Haubert, 198 U.S. 77, 87 (1905))).        With

that in mind, we articulate two types of circumstances, both

present here, which affect the determination of the start date of

the length-of-delay calculation for Sixth Amendment speedy trial

purposes.

            We hold, on these facts, that the bringing of the

additional charge does not reset the Sixth Amendment speedy trial

clock to the date of a superseding indictment where (1) the

additional charge and the charge for which the defendant was

previously accused are based on the same act or transaction, or

are connected with or constitute parts of the common scheme or

plan previously charged, and (2) the government could have, with

diligence, brought the additional charge at the time of the prior

accusation7.8


     7    Any additional delay caused by the government's further
investigation into the crimes alleged in the new indictment would,
of course, be properly considered under the second Barker factor:
the reason for the delay.
     8    The outcomes of both Nixon and DeTienne are consistent
with this principle. In Nixon, the conduct underlying the perjury


                                  - 22 -
           Here, the same act or transaction, or common scheme or

plan -- the fraudulent inflation of inventory to secure financing

from   banks   --   undergirds   both   the   bank-fraud   charge   in   the

superseding indictment and the wire-fraud charges in the original

indictment.     The government also could have, with diligence,

brought the bank-fraud charge in March 2011, as the district court

permissibly found.     Of course, in evaluating the defendant's Sixth




indictment was wholly separate from -- and postdated -- the conduct
underlying the defendant's counterfeiting arrest. 634 F.2d at
308. Moreover, the government could not have brought the perjury
charge at the time of the defendant's original arrest, because the
perjury occurred later.      Id.    Similarly, in DeTienne, the
defendant's federal charges were completely unrelated to his state
charges. 468 F.2d at 154.
          While our holding may be inconsistent with the result in
Derose, we view that case as having limited persuasive force, given
that it appears to have turned on a misreading of the Supreme
Court's decision in Dillingham v. United States, 423 U.S. 64 (1975)
(per curiam).    Compare Derose, 74 F.3d at 1184 (attempting to
distinguish Dillingham on the basis that the defendant in
Dillingham was indicted on the same charges for which he was
arrested), with United States v. Palmer, 502 F.2d 1233, 1234 (5th
Cir. 1974) (stating that the defendant in Dillingham was arrested
for a single violation of the Dyer Act, but that he was indicted
for fifteen charges including violations of both the Dyer Act and
the general federal conspiracy statute), rev'd sub nom.,
Dillingham, 423 U.S. 64. Moreover, to the extent that the Eleventh
Circuit found the district court's dismissal of the conspiracy
charge to be dispositive with respect to the first Barker factor,
see Derose, 74 F.3d at 1185, such reasoning is arguably
inconsistent with Loud Hawk. See 474 U.S. at 312, 314 (including
the time during which the charges against defendants were dismissed
and the defendants remained free from arrest in the period of delay
under the first Barker factor, but giving such time no weight under
the second Barker factor).


                                  - 23 -
Amendment speedy trial claim, the other Barker factors must be

considered as well.    They have been here.

            The government contended to the district court that it

"did not have the requisite evidence to charge bank fraud" at that

time because it could not establish whether Bank of America, N.A.

and LaSalle Bank Midwest N.A., the corporate parents of the

entities that provided financing to Alpha Omega, were "federally

insured."     Handa II, 270 F. Supp. 3d at 443 n.2.     The district

court supportably rejected this contention as being belied by the

record, given that the original indictment alleged that the two

parent corporations were "national bank[s]," and the government's

2008 application for a search warrant of Alpha Omega included an

affidavit from a government agent referring to both "LaSalle Bank"

and   "Bank     of   America"   as   "federally   insured   financial

institution[s]," id.

            Accordingly, the period of delay for the bank-fraud

charge is measured here from the filing of the initial indictment

on March 3, 2011.    The resulting six-and-a-half-year delay is more

than enough to trigger further speedy trial inquiry, and because

the government does not challenge the district court's analysis of

the remaining Barker factors, we find no abuse of discretion in

the district court's conclusion that Handa was deprived of his

Sixth Amendment right to a speedy trial with respect to the bank-

fraud charge.


                                - 24 -
          The   district   court's   dismissal   of   Count   13   of   the

superseding indictment is affirmed.




                                - 25 -